EXHIBIT 10.5

EMPLOYMENT SEPARATION AGREEMENT

THIS EMPLOYMENT SEPARATION AGREEMENT (the “Agreement”), which includes Exhibits
A, B, C, D and E hereto which are incorporated herein by this reference, is
entered into by and between TEKELEC, a California corporation with its principal
place of business in Morrisville, North Carolina (“Tekelec”), and YUSUN (SUSIE)
KIM RILEY (“Employee”), and shall become effective when executed by both parties
hereto (the “Effective Date”).

RECITALS

A.                Employee has been employed with Tekelec in the position of
Chief Marketing Officer.

B.                Employee will cease to be an employee and officer of Tekelec
on July 31, 2011 (the “Termination Date”).

C.                Tekelec has offered Employee certain severance benefits and
additional consideration as provided in this Agreement that it is not otherwise
obligated to provide Employee.

D.                Employee desires to receive the severance benefits and
additional consideration offered by Tekelec and understands that her receipt of
such is contingent upon, among other things, Employee’s entering into this
Agreement and undertaking the obligations set forth herein.

E.                Tekelec and Employee are entering into this Agreement for the
purpose of resolving any and all claims, matters and disputes regarding,
relating to, or arising from Employee’s employment or service with Tekelec.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and conditions set forth herein, the receipt and sufficiency of which
are hereby acknowledged, Tekelec and Employee hereby agree as follows:

1.   MUTUAL REPRESENTATIONS, WARRANTIES AND COVENANTS

Each party hereto represents, warrants and covenants (with respect to
itself/herself only) to the other party hereto that, to its/her respective best
knowledge and belief as of the date of each party’s respective signature below:

1.1.      Full Power and Authority. It/she has full power and authority to
execute, enter into and perform its/her obligations under this Agreement; this
Agreement, after execution by both parties hereto, will be a legal, valid and
binding obligation of such party enforceable against it/her in accordance with
its terms; it/she will not act or omit to act in any way which would materially



--------------------------------------------------------------------------------

interfere with or prohibit the performance of any of its/her obligations
hereunder, and no approval or consent other than as has been obtained of any
other party is necessary in connection with the execution and performance of
this Agreement.

1.2.     Effect of Agreement. The execution, delivery and performance of this
Agreement and the consummation of the transactions hereby contemplated:

(a)      will not interfere or conflict with, result in a breach of, constitute
a default under or violation of any of the terms, provisions, covenants or
conditions of any contract, agreement or understanding, whether written or oral,
to which it/she is a party (including, in the case of Tekelec, its bylaws and
articles of incorporation each as amended to date) or to which it/she is bound;

(b)      will not conflict with or violate any applicable law, rule, regulation,
judgment, order or decree of any government, governmental agency or court having
jurisdiction over such party; and

(c)      has not heretofore been assigned, transferred or granted to another
party, or purported to assign, transfer or grant to another party, any rights,
obligations, claims, entitlements, matters, demands or causes of actions
relating to the matters covered herein.

2.   VOLUNTARY SEPARATION FROM EMPLOYMENT

The parties agree Employee shall be considered to have voluntarily resigned her
employment and position as an officer of Tekelec effective as of the Termination
Date. Tekelec will pay Employee her final wages earned through the Termination
Date and any accrued but unpaid vacation and sick pay remaining as of the
Termination Date on or before the next regularly scheduled payroll date from the
Termination Date.

3.   SEVERANCE PAYMENTS TO EMPLOYEE

Severance Payments.   In consideration for the release by Employee set forth
herein (including the release of any and all claims Employee has or may have
under the Age Discrimination in Employment Act (“ADEA”) and Older Workers
Benefit Protection Act (“OWBPA”)) and Employee’s performance of her obligations
under this Agreement (including but not limited to Employee’s obligations under
Sections 7-9 hereof), Tekelec shall pay to Employee, Severance Payment in the
aggregate gross amount of $124,999.98, less all applicable withholding taxes,
payable in six (6) equal monthly installments of $20,833.33 each. The first
installment of the Severance Payment shall commence on or before the next
regularly scheduled payroll date following the Termination Date and such
installments shall continue for six (6) months thereafter (the “Severance
Period”) provided Employee has fully complied with the terms and conditions of
this Agreement.

4.   BENEFITS

4.1.      Health Care Coverage Continuation. Employee’s current health care
coverage with Tekelec will terminate as of the Termination Date. Following the
Termination Date, Employee will

 

- 2 -



--------------------------------------------------------------------------------

receive separate notice of her rights to continue coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) under Tekelec’s
group health plan(s) generally available during such period to employees
participating in such plans(s) and at levels and contribution rates and with
coverage no greater than those provided to such Employee as of the Termination
Date. Employee may elect coverage under a conversion health plan available under
Tekelec’s group health plan(s) from the Company’s health insurance carrier if
and to the extent she is entitled to do so as a matter of right under federal or
state law. Any expense associated with the continuation of any health care
coverage will be the sole responsibility of the Employee.

4.2.      Other Benefit Plans. Except as otherwise expressly provided in this
Section 4 or as required by applicable law, Employee shall have no right to
continue her participation in any Tekelec benefit plan following such employee’s
termination.

5.   STOCK OPTIONS

Exhibit A hereto sets forth any and all outstanding stock options, warrants and
equity incentives and other rights to purchase capital stock or other securities
of Tekelec which have been previously issued to Employee and which are
outstanding as of the date hereof. Nothing in this Agreement shall alter or
affect any of such outstanding stock options, warrants, equity incentives or
rights or Employee’s rights or responsibilities with respect thereto, including
but not limited to Employee’s rights to exercise any of her options, warrants,
equity incentives or rights following the Termination Date. The parties agree
that Employee’s Camiant options shall continue to vest through December 11,
2011, and that she shall be paid in accordance with the terms of such option
agreements.

6.   PRESS RELEASE

The parties agree that Tekelec will issue a press release and announcement
concerning Employee’s separation from Tekelec in the form attached hereto as
Exhibit B on or before the Termination Date. Any comment or statement (whether
oral or written) made by either party concerning Employee’s separation from
Tekelec will be limited to the contents and substance of Exhibit B. Except as
provided herein, including without limitation as provided in Section 11 below,
Employee will make no other comment or statement concerning Employee’s
separation from Tekelec unless she obtains Tekelec’s prior consent in writing.

7.   SURVIVAL OF CAMIANT STOCKHOLDER AND EMPLOYEE RESTRICTIVE COVENANTS

7.1.      Camiant Stockholder Non-Competition and Non-Solicitation Agreement.
Employee understands and expressly acknowledges that she shall continue to be
bound by the Non-Competition and Non-Solicitation Agreement entered into as of
May 5, 2010 by and between Tekelec and Employee as a stockholder of Camiant,
Inc. (the “Stockholder Non-Competition and Non-Solicitation Agreement”). The
Stockholder Non-Competition and Non-Solicitation Agreement was made by Employee
as an express condition of the Agreement and Plan of Merger dated as of May 5,
2010 by and between Tekelec, SPAN, Inc., Camiant, Inc. and Stephen Van Beaver
(the “Merger Agreement”) and in connection with the closing of the transactions
contemplated by the Merger Agreement.

 

- 3 -



--------------------------------------------------------------------------------

7.2.      Employee Confidentiality, Intellectual Property, Non-Solicitation, and
Non-Competition Agreement. Additionally, Employee understands and expressly
acknowledges that she shall continue to be bound by the Confidentiality,
Intellectual Property, Non-Solicitation, and Non-Competition Agreement dated
May 5, 2010 by and between Tekelec and Employee that she executed as a condition
of her employment with Tekelec (the “Employee Confidentiality, Intellectual
Property Agreement”); provided, however, that the parties agree that the period
referenced in Section 5(ii) of the Employee Confidentiality, Intellectual
Property Agreement shall be changed and reduced from a period of one year
following the end of Employee’s employment relationship with Tekelec to the
period ending February 1, 2012. Accordingly, the parties agree that the
applicable period referenced in Section 5(ii) will expire February 1, 2012. The
parties agree that Employee’s provision of consultant services to Tekelec
following the Termination Date as provided in Section 13 below will not extend
the restricted periods referenced in Section 5(ii) and 10(b) of the Employee
Confidentiality, Intellectual Property Agreement, or any restricted periods
contained in side agreements for which Employee is a signatory in connection
with Tekelec’s acquisition of Camiant, Inc. Fot the avoidance of doubt, the
one-year period referenced in Section 10(b) of the Employee Confidentiality,
Intellectual Property Agreement shall commence on the Termination Date. All
Employee’s remaining obligations under the Employee Confidentiality,
Intellectual Property Agreement continue in accordance with the terms and
conditions of the Employee Confidentiality, Intellectual Property Agreement.

7.3.      Obligations Do Not Terminate. Employee’s obligations under both the
Stockholder Non-Competition and Non-Solicitation Agreement and the Employee
Confidentiality, Intellectual Property Agreement shall survive termination of
her employment with Tekelec in accordance with the terms and conditions of the
applicable agreements, except as provided in Section 7.2 above. Nothing in this
Agreement shall be construed as terminating, limiting or otherwise affecting any
such agreement or Employee’s obligations thereunder, except as provided in
Section 7.2 above. Without limiting the generality of the foregoing, no time
period set forth in this Agreement shall be construed as shortening or limiting
the term of any such agreement, which term shall continue as set forth therein,
except as provided in this Section 7.2.

7.4.      Tekelec shall be entitled to all remedies provided in the applicable
agreements and otherwise under law in the event of Employee’s breach of any
surviving provisions under the Employee Confidentiality, Intellectual Property
Agreement. Additionally, should Employee breach any of the surviving provisions
of the agreement, Tekelec shall be relieved of all obligations to Employee under
this Agreement and for material breaches shall be entitled to recover from
Employee all amounts and other consideration provided to Employee under this
Agreement. Employee understands that her obligations in the Employee
Confidentiality, Intellectual Property Agreement are separate, independent and
in addition to her obligations under the Stockholder Non-Competition and
Non-Solicitation Agreement. Employee agrees that her separately executed
Consulting Agreement with Tekelec shall not affect her obligations under other
agreements, including this Agreement, her Employee Confidentiality, Intellectual
Property Agreement (as modified by section 7.2), or the Stockholder
Non-Competition and Non-Solicitation Agreement.

 

- 4 -



--------------------------------------------------------------------------------

7.5.      Employee shall provide in a reasonably satisfactory manner the
transitional duties agreed to in writing between the CEO and Employee prior to
her Termination Date.

8.   [Intentionally Left Blank]

9.   [Intentionally Left Blank]

10. ENFORCEMENT OF SECTIONS 7-9

Employee hereby acknowledges and agrees that the services rendered by her to
Tekelec in the course of her employment were of a special and unique character,
and that breach by her of any provision of the covenants set forth in Sections
7-9 of this Agreement will cause Tekelec irreparable injury and damages.
Employee expressly agrees that Tekelec shall be entitled, in addition to all
other remedies available to it whether at law or in equity, to injunctive or
other equitable relief to secure their enforcement.

The parties hereto expressly agree that the covenants contained in Sections 7-9
hereof are reasonable in scope, duration and otherwise; however, if any of the
restraints provided in said covenants are adjudicated to be excessively broad as
to geographic area or time or otherwise, said restraint shall be reduced to
whatever extent is reasonable and the restraint shall be fully enforced in such
modified form. Any provisions of said covenants not so reduced shall remain in
full force and effect.

11. PROHIBITION AGAINST DISPARAGEMENT

11.1.    Employee agrees that any communication, whether oral or written,
occurring on or off the premises of Tekelec, made by her or on her behalf (with
her endorsement or authorization) at any time after the Effective Date of this
Agreement to any person or entity (including, without limitation, any Tekelec
employee, customer, vendor, supplier, any competitor, any media entity and any
person associated with any media) which in any way relates to Tekelec (or any of
its subsidiaries) or to Tekelec’s or any of its subsidiaries’ directors,
officers, management or employees: (a) will be truthful; and (b) will not,
directly or indirectly, criticize, disparage, or in any manner undermine the
reputation or business practices of Tekelec or its directors, officers,
management or employees.

11.2.    Tekelec agrees that any communication, whether oral or written,
occurring on or off the premises of Tekelec, made by any Tekelec officer or any
member of Tekelec’s Board at any time after the Effective Date of this Agreement
to any person or entity (including, without limitation, any Tekelec employee,
customer, vendor, supplier, any competitor, any media, entity and any person
associated with any media) which in any way relates to Employee: (a) will be
truthful, and (b) will not directly or indirectly criticize, disparage, or in
any manner undermine the reputation or business practices of Employee.

11.3.    The only exceptions to Sections 11.1 and 11.2 shall be: (a) truthful
statements privately made to (i) the CEO of Tekelec, (ii) any member of
Tekelec’s Board, (iii) Tekelec’s auditors, (iv) inside or outside counsel of
Tekelec, (v) Employee’s counsel or (vi) Employee’s spouse; (b) truthful
statements lawfully compelled and made under oath in connection with a court or

 

- 5 -



--------------------------------------------------------------------------------

government administrative proceeding; and (c) truthful statements made to
specified persons upon and in compliance with prior written authorization from
Tekelec’s CEO or Board to Employee directing her to respond to inquiries from
such specified persons.

12. COOPERATION

Employee agrees that for a period of five years commencing with the Termination
Date she will cooperate fully and reasonably with Tekelec in connection with any
future or currently pending matter, proceeding, litigation or threatened
litigation: (1) directly or indirectly involving Tekelec (which, for purposes of
this section, shall include Tekelec and each of its current and future
subsidiaries, successors or permitted assigns); or (2) directly or indirectly
involving any director, officer or employee of Tekelec (with regard to matters
relating to such person(s) acting in such capacities with regard to Tekelec
business). Such cooperation shall include making herself available upon
reasonable notice at reasonable times and places for consultation and to testify
truthfully (at Tekelec’s expense for reasonable, pre-approved out-of-pocket
travel costs plus a daily fee equal to one-twentieth of her monthly severance
compensation under Section 3 hereof for each full or partial day during which
Employee makes herself so available) in any action as reasonably requested by
the CEO or the Board of Directors. Employee further agrees to immediately notify
Tekelec’s CEO in writing in the event that she receives any legal process or
other communication purporting to require or request her to produce testimony,
documents, information or things in any manner related to Tekelec, its
directors, officers or employees, and that she will not produce testimony,
documents, information or other things with regard to any pending or threatened
lawsuit or proceeding regarding Tekelec without giving Tekelec prior written
notice of the same and reasonable time to protect its interests with respect
thereto. Employee further promises that when so directed by the CEO or the Board
of Directors, she will make herself available to attend any such legal
proceeding and will truthfully respond to any questions in any manner concerning
or relating to Tekelec and will produce all documents and things in her
possession or under her control which in any manner concern or relate to
Tekelec. Employee covenants and agrees that she will immediately notify
Tekelec’s CEO in writing in the event that she breaches any of the provisions of
Sections 7-9 or 11-12 hereof.

13. CONSULTANT SERVICES

Following the Termination Date, Employee shall provide services to Tekelec as
reasonably requested by Tekelec’s CEO as a consultant for a period of four
(4) months as provided in the Consulting Agreement entered into by Tekelec and
Employee contemporaneously herewith with an effective date of August 1, 2011.

14. SOLE ENTITLEMENT

Employee acknowledges and agrees that her sole entitlement to compensation,
payments of any kind, monetary and nonmonetary benefits and perquisites with
respect to her prior Tekelec relationship (as an officer and employee) is as set
forth in this Agreement, stock option and warrant agreements, COBRA, and such
other written agreements and securities between Tekelec and Employee as may
exist or as may be set forth on Exhibit C hereto.

 

- 6 -



--------------------------------------------------------------------------------

15. RELEASE OF CLAIMS

15.1.  General. Employee does hereby and forever release and discharge Tekelec
and the predecessor corporation of Tekelec as well as the successors, current,
prior or future shareholders of record, officers, directors, heirs,
predecessors, assigns, agents, employees, attorneys, insurers and
representatives of each of them, past, present or future, from any and all cause
or causes of action, actions, judgments, liens, indebtedness, damages, losses,
claims, liabilities and demands of any kind or character whatsoever, whether
known or unknown, suspected to exist or not suspected to exist, anticipated or
not anticipated, whether or not heretofore brought before any state or federal
agency, court or other governmental entity which are existing on or arising
prior to the date of this Agreement and which, directly or indirectly, in whole
or in part, relate or are attributable to, connected with, or incidental to the
previous employment of Employee by Tekelec, the separation of that employment,
and any dealings between the parties concerning Employee’s employment existing
prior to the date of execution of this Agreement, excepting only those
obligations expressly recited herein or to be performed hereunder. Nothing
contained in this Section 15 shall affect any rights, claims or causes of action
which Employee may have (1) with respect to her outstanding stock options,
warrants or other stock subscription rights to purchase Tekelec Common Stock or
other securities under the terms and conditions thereof; (2) as a shareholder of
Tekelec; (3) to indemnification by Tekelec, to the extent required under the
provisions of Tekelec’s Articles of Incorporation, Tekelec’s Bylaws, the
California General Corporation Law, insurance or contracts, with respect to
matters relating to Employee’s prior service as a director, an officer, employee
and agent of Tekelec and/or Camiant; (4) with respect to any other written
agreement listed on Exhibit C hereto; and (5) to make claims against or seek
indemnification or contribution from anyone not released by the first sentence
of this Section 15 with respect to any matter or anyone released by the first
sentence of this Section 15 with respect to any matter not released thereby; or
(6) with respect to Tekelec’s performance of this Agreement. Further, Employee
waives specifically any and all rights or claims Employee has or may have under
the ADEA and/or the OWBPA, and acknowledges that such waiver is given
voluntarily in exchange for certain consideration included in the severance
benefits being paid pursuant to this Agreement.

15.2.  Waiver of Unknown Claims. Employee acknowledges that she is aware that
she may hereafter discover claims or facts different from or in addition to
those she now knows or believes to be true with respect to the matters herein
released, and she agrees that this release shall be and remain in effect in all
respects a complete general release as to the matters released and all claims
relative thereto which may exist or may heretofore have existed, notwithstanding
any such different or additional facts. Employee acknowledges that she has been
informed of Section 1542 of the Civil Code of the State of California, and does
hereby expressly waive and relinquish all rights and benefits which she has or
may have under said Section (or any similar state statute), which reads as
follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

 

- 7 -



--------------------------------------------------------------------------------

15.3.    Post-Employment Release. Employee agrees that as a condition of this
Agreement and the payments and consideration provided by Tekelec pursuant to
this Agreement, that following her execution of this Agreement she will execute
another release of any and all claims arising through the Termination Date on or
within five (5) business days following the Termination Date. The release
Employee agrees to execute is attached hereto as Exhibit D, and shall be
executed and returned to Tekelec by Employee no earlier than the Termination
Date or no later than five (5) days following the Termination Date.

15.4.    Covenant Not to Sue on Matters Released. Employee covenants that she
will not make, assert or maintain against any person or entity that Employee has
released in this Agreement, any claim, demand, action, cause of action, suit or
proceeding arising out of or in connection with the matters herein released,
including but not limited to any claim or right under the ADEA, the OWBPA, or
any other federal or state statute or regulation. Employee represents and
warrants that she has not assigned or transferred, purported to assign or
transfer, and will not assign or transfer, any matter or claim herein released.
Employee represents and warrants that she knows of no other person or entity
which claims an interest in the matters or claims herein released. Employee
agrees to, and shall at all times, indemnify and hold harmless each person and
entity that Employee has released in this Agreement against any claim, demand,
damage, debt, liability, account, action or cause of action, or cost or expense,
including attorneys’ fees, resulting or arising from any breach of the
representations, warranties and covenants made herein.

16. ASSIGNMENT

Employee represents and warrants that she has not heretofore assigned,
transferred or granted or purported to assign, transfer or grant any claims,
entitlement, matters, demands or causes of action herein released, disclaimed,
discharged or terminated, and agrees to indemnify and hold harmless Tekelec from
and against any and all costs, expense, loss or liability incurred by Tekelec as
a consequence of any such assignment, transfer or grant.

17. EMPLOYEE REPRESENTATIONS

From the period beginning on the date Employee received this Agreement to the
Effective Date, Employee represents and warrants that she has not acted or
omitted to act in any respect which directly or indirectly would have
constituted a violation of Sections 7-9 or 11-12 herein had this Agreement then
been in effect.

18. MISCELLANEOUS

18.1.    Notices. All notices and demands referred to or required herein or
pursuant hereto shall be in writing, shall specifically reference this Agreement
and shall be deemed to be duly sent and given upon actual delivery to and
receipt by the relevant party (which notice, in the case of Tekelec, must be
from an officer of Tekelec) or five days after deposit in the U.S. mail by
certified or registered mail, return receipt requested, with postage prepaid,
addressed as follows (if, however, a party has given the other party due notice
of another address for the sending of notices, then future notices shall be sent
to such new address):

 

- 8 -



--------------------------------------------------------------------------------

(a)

 

If to Tekelec:

  

Tekelec

    

5200 Paramount Parkway

    

Morrisville, North Carolina 27560

    

Attn: Chief Executive Officer

 

With a copy to:

  

General Counsel Tekelec

    

5200 Paramount Parkway

    

Morrisville, North Carolina 27560

    

            -and-

    

Katherine Ashton

    

Bryan Cave LLP

    

120 Broadway, Suite 300

    

Santa Monica, California 90401-2386

(b)

 

If to Employee:

  

Yusun (Susie) Kim Riley

    

 

    

 

18.2.    Legal Advice and Construction of Agreement. Both Tekelec and Employee
have received (or have voluntarily and knowingly elected not to receive)
independent legal advice with respect to the advisability of entering into this
Agreement and with respect to all matters covered by this Agreement and neither
has been entitled to rely upon or has in fact relied upon the legal or other
advice of the other party or such other party’s counsel (or employees) in
entering into this Agreement.

18.3.    Parties’ Understanding. Tekelec and Employee state that each has
carefully read this Agreement, that it has been fully explained to it/her by
its/her attorney (or that it/she has voluntarily and knowingly elected not to
receive such explanation), that it/she fully understands its final and binding
effect, that the only promises made to it/her to sign the Agreement are those
stated herein, and that it/she is signing this Agreement voluntarily.

18.4.    Recitals and Section Headings. Each term of this Agreement is
contractual and not merely a recital. All recitals are incorporated by reference
into this Agreement. Captions and section headings are used herein for
convenience only, are not part of this Agreement and shall not be used in
interpreting or construing it.

18.5.    Entire Agreement. Except as provided herein, including without
limitation, as provided in Sections 7 and 13 above, this Agreement constitutes a
single integrated contract expressing the entire agreement of the parties with
respect to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and discussions with respect to the
subject matter hereof. The parties understand and agree that the Stockholder
Non-Competition and Non-Solicitation Agreement, the Employee Confidentiality,
Intellectual Property Agreement, all other written agreements between Employee
and Tekelec, and all other written agreements made in connection with Tekelec’s
acquisition of Camiant, Inc. are separate from this Agreement and, subject to
the terms and conditions of each such agreement, shall survive the execution of
this Agreement, and nothing contained in this Agreement shall be construed as
affecting the rights or obligations of either party set forth in such
agreements.

 

- 9 -



--------------------------------------------------------------------------------

18.6.    Severability. In the event any provision of this Agreement or the
application thereof to any circumstance shall be determined by arbitration
pursuant to Section 18.10 of this Agreement or held by a court of competent
jurisdiction to be invalid, illegal or unenforceable, or to be excessively broad
as to time, duration, geographical scope, activity, subject or otherwise, it
shall be construed to be limited or reduced so as to be enforceable to the
maximum extent allowed by applicable law as it shall then be in force, and if
such construction shall not be feasible, then such provision shall be deemed to
be deleted herefrom in any action before that court, and all other provisions of
this Agreement shall remain in full force and effect.

18.7.    Amendment and Waiver. This Agreement and each provision hereof may be
amended, modified, supplemented or waived only by a written document
specifically identifying this Agreement and signed by each party hereto. Except
as expressly provided in this Agreement, no course of dealing between the
parties hereto and no delay in exercising any right, power or remedy conferred
hereby or now or hereafter existing at law, in equity, by statute or otherwise,
shall operate as a waiver of, or otherwise prejudice, any such rights, power or
remedy.

18.8.    Cumulative Remedies. None of the rights, powers or remedies conferred
herein shall be mutually exclusive, and each such right, power or remedy shall
be cumulative and in addition to every other right, power or remedy, whether
conferred herein or now or hereafter available at law, in equity, by statute or
otherwise.

18.9.    Specific Performance. Each party hereto may obtain specific performance
to enforce its/her rights hereunder and each party acknowledges that failure to
fulfill its/her obligations to the other party hereto would result in
irreparable harm.

18.10.  Arbitration. Except for the right of either party to apply to a court of
competent jurisdiction for a Temporary Restraining Order to preserve the status
quo or prevent irreparable harm, any dispute or controversy between Tekelec and
Employee under this Agreement involving its interpretation or the obligations of
a party hereto shall be determined by binding arbitration in accordance with the
commercial arbitration rules of the American Arbitration Association, in the
Commonwealth of Massachusetts.

Arbitration may be conducted by one impartial arbitrator by mutual agreement. In
the event that the parties are unable to agree on a single arbitrator within 30
days of first demand for arbitration, the arbitration shall proceed before a
panel of three arbitrators, one of whom shall be selected by Tekelec and one of
whom shall be selected by Employee, and the third of whom shall be selected by
the two arbitrators selected. All arbitrators are to be selected from a panel
provided by the American Arbitration Association. The arbitrators shall have the
authority to permit discovery, to the extent deemed appropriate by the
arbitrators, upon request of a party. The arbitrators shall have no power or
authority to add to or, except as otherwise provided by Section 18.6 hereof, to
detract from the agreements of the parties, and the prevailing party shall
recover costs and attorneys’ fees incurred in arbitration. The arbitrators shall
have the authority to grant injunctive relief in a form substantially similar to
that which would otherwise be granted by a court of law. The

 

- 10 -



--------------------------------------------------------------------------------

arbitrators shall have no authority to award punitive or consequential damages.
The resulting arbitration award may be enforced, or injunctive relief may be
sought, in any court of competent jurisdiction. Any action arising out of or
relating to this Agreement may be filed only in the state or federal courts
located in the Commonwealth of Massachusetts.

18.11.  North Carolina Law and Location. This Agreement was negotiated, executed
and delivered within the State of North Carolina, and the rights and obligations
of the parties hereto shall be construed and enforced in accordance with and
governed by the internal (and not the conflict of laws) laws of the State of
North Carolina applicable to the construction and enforcement of contracts
between parties resident in North Carolina which are entered into and fully
performed in North Carolina. Any action or proceeding arising out of, relating
to or concerning this Agreement that is not subject to the arbitration
provisions set forth in Section 18.10 above shall be filed in the state courts
of the County of Wake, State of North Carolina or in a United States District
Court for the Eastern District of North Carolina and in no other location. The
parties hereby waive the right to object to such location on the basis of venue.

18.12.  Attorneys’ Fees. In the event a lawsuit is instituted by either party
concerning a dispute under this Agreement, the prevailing party in such lawsuit
shall be entitled to recover from the losing party all reasonable attorneys’
fees, costs of suit and expenses (including the reasonable fees, costs and
expenses of appeals), in addition to whatever damages or other relief the
injured party is otherwise entitled to under law or equity in connection with
such dispute.

18.13.  Force Majeure. Neither Tekelec nor Employee shall be deemed in default
if its/her performance of obligations hereunder is delayed or become impossible
or impracticable by reason of any act of God, war, fire, earthquake, strike,
civil commotion, epidemic, or any other cause beyond such party’s reasonable
control.

18.14.  Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

18.15.  Successors and Assigns. Neither party may assign this Agreement or any
of its rights or obligations hereunder (including, without limitation, rights
and duties of performance) to any third party or entity, and this Agreement may
not be involuntarily assigned or assigned by operation of law, without the prior
written consent of the non-assigning party, which consent may be given or
withheld by such non-assigning party in the sole exercise of its discretion,
except that Tekelec may assign this Agreement to a corporation acquiring:
(1) 50% or more of Tekelec’s capital stock in a merger or acquisition; or
(2) all or substantially all of the assets of Tekelec in a single transaction;
and except that Employee may transfer or assign his rights under this Agreement
voluntarily, involuntarily or by operation of law upon or as a result of her
death to her heirs, estate and/or personal representative(s). Any prohibited
assignment shall be null and void, and any attempted assignment of this
Agreement in violation of this section shall constitute a material breach of
this Agreement and cause for its termination by and at the election of the other
party hereto by notice. This Agreement shall be binding upon and inure to the
benefit of each of the parties hereto and each person or entity released
pursuant to Section 15 hereof and, except as otherwise provided herein, their
respective legal successors and permitted assigns.

 

- 11 -



--------------------------------------------------------------------------------

18.16. Payment Procedure. All payments by Tekelec to Employee or by Employee to
Tekelec due hereunder may be by, at the paying party’s election, cash, wire
transfer or check.

18.17. Survival. The definitions, representations and warranties herein as well
as obligations set forth in Sections 7-16 shall survive any termination of this
Agreement for any reason whatsoever.

18.18. No Admission. Neither the entry into this Agreement nor the giving of
consideration hereunder shall constitute an admission of any wrongdoing by
Tekelec or Employee.

18.19. Limitation of Damages. Except as expressly set forth herein, in any
action or proceeding arising out of, relating to or concerning this Agreement,
including any claim of breach of contract, liability shall be limited to
compensatory damages proximately caused by the breach and neither party shall,
under any circumstances, be liable to the other party for consequential,
incidental, indirect or special damages, including but not limited to lost
profits or income, even if such party has been apprised of the likelihood of
such damages occurring.

18.20. Effectiveness. This Agreement shall become effective upon execution by
the later of the parties hereto to execute this Agreement.

19. 21 DAY REVIEW PERIOD; RIGHT TO REVOKE

Employee acknowledges that she was advised in writing to consult with an
attorney prior to executing this Agreement and represents and warrants to
Tekelec that she has done so, and further acknowledges that she has been given a
period of 21 days within which to consider the terms and provisions of this
Agreement with her attorney. If Employee has executed and delivered to Tekelec
this Agreement prior to the expiration of such 21-day period, then in doing so,
Employee acknowledges that she has unconditionally and irrevocably waived her
right to that unexpired portion of such 21-day period. The parties agree that
any changes or modifications, whether or not material, made to this Agreement
will not restart the 21-day period. In addition, Employee shall have the right
to revoke this Agreement for a period of seven days following the date on which
this Agreement is signed by sending written notification of such revocation
directly to each of Tekelec, General Counsel of Tekelec and Katherine Ashton at
the addresses specified in Section 18.1, supra, via hand delivery.

 

TEKELEC   YUSUN (SUSIE) KIM RILEY

By:         /s/ Judith Barnett                                        

 

Signature:  /s/ Yusun (Susie) Kim Riley                    

Print Name:    Judith Barnett                                    

 

Print Title:      VP Human Resources                       

 

Date:               July 20                                  , 20 11 

 

Date:              19th July                                  , 20 11   

 

- 12 -



--------------------------------------------------------------------------------

EXHIBIT A

OUTSTANDING STOCK PURCHASE RIGHTS

 

Type of Security

[e.g., stock option, SAR, RSU

warrant, etc.]

  Date Issued  

Maximum

Number of

Shares

Currently
Purchasable or

Issuable

 

Purchase Price

Per Share

 

Termination

Date



--------------------------------------------------------------------------------

EXHIBIT B

PRESS RELEASE



--------------------------------------------------------------------------------

EXHIBIT C

LIST OF OTHER AGREEMENTS (Pursuant to §§14 and 15)

 

1.

    Agreement and Plan of Merger dated as of May 5, 2010 by and between Tekelec,
SPAN Corp., Inc., Camiant, Inc. and Stephen Van Beaver

 

2.

    Escrow Agreement dated as of May 7, 2010 by and between Tekelec, Camiant,
Inc., U.S. Bank and Stephen Van Beaver

 

3.

    Side Agreement dated as of May 5, 2010 by and between Tekelec, SPAN Corp.,
Inc., Camiant, Inc. and Yusun Kim Riley

 

4.

    Restricted Stock Unit Award Agreement dated as of May 5, 2010 by and between
Tekelec and Yusun Kim Riley



--------------------------------------------------------------------------------

EXHIBIT D

POST-EMPLOYMENT RELEASE AGREEMENT

THIS POST-EMPLOYMENT RELEASE AGREEMENT (the “Release Agreement”) is entered into
by and between TEKELEC, a California corporation with its principal place of
business in Morrisville, North Carolina (“Tekelec”) and YUSUN (SUSIE) KIM RILEY
(“Employee”), and shall become effective when executed by both parties hereto
(the “Effective Date”).

RECITALS

A.      Employee and Tekelec entered into a Employment Separation Agreement
effective June     , 2011 (the “Separation Agreement”) pursuant to which Tekelec
has agreed to provide certain severance benefits and additional consideration
that it is not otherwise obligation to provide Employee in exchange for
Employee’s execution of the Separation Agreement and her execution of this
Release Agreement.

B.      Employee’s position as an officer and employee of Tekelec ended on
July 31, 2011 (the “Termination Date”).

C.      Tekelec and Employee are entering into this Release Agreement for the
purpose of resolving any and all claims, matters and disputes regarding,
relating to, or arising from Employee’s employment or service with Tekelec,
including without limitation any and all claims that may have arose or accrued
after Employee’s execution of the Separation Agreement.

AGREEMENT

1.      Release of Claims.    Employee does hereby and forever release and
discharge Tekelec and the predecessor corporation of Tekelec as well as the
successors, current, prior or future shareholders of record, officers,
directors, heirs, predecessors, assigns, agents, employees, attorneys, insurers
and representatives of each of them, past, present or future, from any and all
cause or causes of action, actions, judgments, liens, indebtedness, damages,
losses, claims, liabilities and demands of any kind or character whatsoever,
whether known or unknown, suspected to exist or not suspected to exist,
anticipated or not anticipated, whether or not heretofore brought before any
state or federal agency, court or other governmental entity which are existing
on or arising prior to the date of this Release Agreement and which, directly or
indirectly, in whole or in part, relate or are attributable to, connected with,
or incidental to the previous employment of Employee by Tekelec, the separation
of that employment, and any dealings between the parties concerning Employee’s
employment existing prior to the date of execution of this Release Agreement,
excepting only those obligations expressly recited herein or to be performed
hereunder or under the Separation Agreement. Nothing contained in this Section 1
shall affect any rights, claims or causes of action which Employee may have
(1) with respect to her outstanding stock options, warrants or other stock
subscription rights to purchase Tekelec Common Stock or other securities under
the terms and conditions thereof; (2) as a



--------------------------------------------------------------------------------

shareholder of Tekelec; (3) to indemnification by Tekelec, to the extent
required under the provisions of Tekelec’s Articles of Incorporation, Tekelec’s
Bylaws, the California General Corporation Law, insurance or contracts, with
respect to matters relating to Employee’s prior service as a director, an
officer, employee and agent of Tekelec; (4) with respect to any other written
agreement listed on Exhibit C of the Separation Agreement; and (5) to make
claims against or seek indemnification or contribution from anyone not released
by the first sentence of this Section 1 with respect to any matter or anyone
released by the first sentence of this Section 1 with respect to any matter not
released thereby; or (6) with respect to Tekelec’s performance under the
Separation Agreement or this Release Agreement. Further, Employee waives
specifically any and all rights or claims Employee has or may have under the
ADEA and/or the OWBPA, and acknowledges that such waiver is given voluntarily in
exchange for certain consideration included in the severance benefits being paid
pursuant to the Separation Agreement and this Release Agreement.

2.      Waiver of Unknown Claims.    Employee acknowledges that she is aware
that she may hereafter discover claims or facts different from or in addition to
those she now knows or believes to be true with respect to the matters herein
released, and she agrees that this release shall be and remain in effect in all
respects a complete general release as to the matters released and all claims
relative thereto which may exist or may heretofore have existed, notwithstanding
any such different or additional facts. Employee acknowledges that she has been
informed of Section 1542 of the Civil Code of the State of California, and does
hereby expressly waive and relinquish all rights and benefits which she has or
may have under said Section (or any similar state statute), which reads as
follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

3.      Covenant Not to Sue on Matters Released.    Employee covenants that she
will not make, assert or maintain against any person or entity that Employee has
released in this Agreement, any claim, demand, action, cause of action, suit or
proceeding arising out of or in connection with the matters herein released,
including but not limited to any claim or right under the ADEA, the OWBPA, or
any other federal or state statute or regulation. Employee represents and
warrants that she has not assigned or transferred, purported to assign or
transfer, and will not assign or transfer, any matter or claim herein released.
Employee represents and warrants that she knows of no other person or entity
which claims an interest in the matters or claims herein released. Employee
agrees to, and shall at all times, indemnify and hold harmless each person and
entity that Employee has released in this Agreement against any claim, demand,
damage, debt, liability, account, action or cause of action, or cost or expense,
including attorneys’ fees, resulting or arising from any breach of the
representations, warranties and covenants made herein.

4.      Adequacy of Consideration.    Employee understands and acknowledges that
the consideration provided herein and in the Separation Agreement is
discretionary in nature and is not required in the absence of this Release
Agreement and the Separation Agreement and constitutes adequate consideration
for this Release Agreement.



--------------------------------------------------------------------------------

5.      21 Day Review Period; Right to Revoke.    Employee acknowledges that she
was advised in writing to consult with an attorney prior to executing this
Release Agreement and represents and warrants to Tekelec that she has done so,
and further acknowledges that she has been given a period of 21 days within
which to consider the terms and provisions of this Release Agreement with her
attorney. If Employee has executed and delivered to Tekelec this Release
Agreement prior to the expiration of such 21-day period, then in doing so,
Employee acknowledges that she has unconditionally and irrevocably waived her
right to that unexpired portion of such 21-day period. The parties agree that
any changes or modifications, whether or not material, made to this Release
Agreement will not restart the 21-day period. In addition, Employee shall have
the right to revoke this Release Agreement for a period of seven days following
the date on which this Agreement is signed by sending written notification of
such revocation directly to each of Tekelec, General Counsel of Tekelec and
Katherine Ashton at the addresses specified in Section 18.1 of the Separation
Agreement via hand delivery.

6.      Effectiveness.    This Release Agreement shall become effective upon the
execution by the later of the parties hereto to execute this Release Agreement.

 

TEKELEC     YUSUN (SUSIE) KIM RILEY

By:                                                                       
        

   

Signature:                                                             

Print Name:                                                                  

   

Print Title:                                                                    

   

Date:                                                                  , 20     

   

Date:                                                          , 20    



--------------------------------------------------------------------------------

EXHIBIT E

EXCEPTIONS (Pursuant to §17)